NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                    FATE PRICE,
                      Petitioner,

                           v.
       UNITED STATES POSTAL SERVICE,
                 Respondent.
              __________________________

                      2011-3059
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. DE0752090346-I-2.
               __________________________

                Decided: July 13, 2011
              __________________________

   FATE PRICE, of Denver, Colorado, pro se.

     MICHAEL D. AUSTIN, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent. With him
on the brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and REGINALD T. BLADES,
JR., Assistant Director.
                __________________________
PRICE   v. USPS                                          2


Before RADER, Chief Judge, PROST and O’MALLEY, Circuit
                       Judges.
PER CURIAM.


    On May 14, 2009, Fate Price appealed to the Merit
Systems Protection Board (“MSPB”) a decision of the U.S.
Postal Service (“USPS”) removing him for misconduct.
While his appeal was pending, Mr. Price successfully
sought to have his appeal withdrawn without prejudice
pending resolution of criminal charges relating to the
incidents underlying his removal action. Mr. Price, a
union representative, and the USPS subsequently entered
into a settlement agreement. On March 19, 2010, his
appeal was refiled for the sole purpose of entering the
agreement into the records so that the MSPB could retain
jurisdiction to enforce the agreement. On that same day,
the administrative judge accepted the agreement into the
record and dismissed the appeal as settled.

    Mr. Price’s settlement agreement stated that “[t]his
agreement constitutes full and final settlement of all
issues relating to the above captioned grievance.” Resp’t’s
App. 15. Despite this voluntary waiver of appeal rights,
Mr. Price filed a petition for review with the MSPB. The
MSPB concluded that it did not possess jurisdiction to
review the merits of the removal because Mr. Price had
waived his appeal rights as part of the settlement agree-
ment. The MSPB further found that any alleged “coer-
cion” by the union representative was not sufficient to
serve as a basis to set aside the settlement agreement. In
denying Mr. Price’s petition, the MSPB noted, “[t]he fact
that the appellant was faced with an unpleasant situation
or that his choice was limited to two unattractive options
does not make his decision to enter into the settlement
agreement any less voluntary.” Price v. U.S. Postal Serv.,
3                                              PRICE   v. USPS


No. DE0752090346-I-2, slip op. at 3 (M.S.P.B. Nov. 12,
2010) (citing Staats v. U.S. Postal Serv., 99 F.3d 1120,
1124 (Fed. Cir. 1996)).

    Mr. Price timely appealed to this court. The scope of
our review of MSPB fact finding is narrow, and Mr. Price
bears the burden to demonstrate that the MSPB’s deter-
mination is not supported by substantial evidence. See
Belanger v. Office of Pers. Mgmt., 1 F.3d 1223, 1227 (Fed.
Cir. 1993). A settlement agreement is presumed to be
valid and voluntary, and an employee challenging the
validity of such an agreement bears a heavy burden.
Asberry v. U.S. Postal Serv., 692 F.2d 1378, 1380 (Fed.
Cir. 1982) (“Those who employ the judicial appellate
process to attack a settlement through which controversy
has been sent to rest bear a properly heavy burden.”); see
also Mays v. U.S. Postal Serv., 995 F.2d 1056, 1058-59
(Fed. Cir. 1993) (an employee’s settlement of a grievance
is normally considered a voluntary action). Bare allega-
tions of coercion are not sufficient to set aside settlement
agreements. See Tiburzi v. Dep’t of Justice, 269 F.3d
1346, 1355 (Fed. Cir. 2001) (finding that unsubstantiated
allegations that petitioner’s counsel and the administra-
tive judge coerced petitioner into a settlement agreement
are insufficient to invalidate the agreement).

    On appeal to this court, Mr. Price again alleges that
his settlement agreement should be set aside because it
was not voluntary. Resp’t’s App. 18-20. In explaining
whether the MSPB incorrectly decided or failed to take
into account any facts, Mr. Price simply states, “I had
nothing to do with the union.” Pet’r’s Br. (response to
question 2). He does not explain why the fact that he was
not a union member renders his settlement agreement
involuntary and requires reversal of the decision below.
Here, the administrative judge found that Mr. Price had
PRICE   v. USPS                                          4


voluntarily signed the agreement. Resp’t’s App. 7. In
addition, Mr. Price has not alleged facts sufficient to
establish wrongful conduct by the agency or mutual
mistake of fact or any other basis to set aside the settle-
ment agreement. In light of these circumstances, the
MSPB’s dismissal is supported by substantial evidence.
Accordingly, we affirm.

                          COSTS

   Each party shall bear its own costs.

                      AFFIRMED